Order Order *349unanimously reversed, on the law, without costs, and petition granted. Memorandum: These are combined appeals from two orders upholding the validity of respondents’ joint nominating petition in the face of challenges on two separate grounds. We conclude that both orders must be reversed and the petition invalidated.
It is uncontradicted that respondents failed to set forth on the cover sheet of their petition the total number of signatures for each candidate and the pages on which they can be found as required by Election Law § 6-134 (2). For this reason, the motion to invalidate should have been granted (see, Matter of Pecoraro v Mahoney, 65 NY2d 1026).
At the hearing, it was established that in numerous instances the petitioners set forth the village in which a signer resides instead of the "town or city” of residence as required by Election Law § 6-130. Such signatures are invalid (see, Matter of Frome v Board of Elections, 57 NY2d 741, 742; Matter of Scamacca v Mahoney, 104 AD2d 730; Matter of Shaughnessy v Herkimer County Bd. of Elections, 104 AD2d 731). When these signatures are excluded from the count, the number of valid signatures is insufficient. Thus, the petition must be held invalid on this additional ground. (Appeal from order of Supreme Court, Erie County, Sprague, J. — Election Law art 16.) Present — Hancock, Jr., J. P., Doerr, Boomer, Pine and O’Donnell, JJ. (Decided Oct. 22, 1985.)